Citation Nr: 1423769	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for schizophrenia, paranoid type.

2.  Entitlement to an effective date prior to August 2002, for service connection for schizophrenia, paranoid type.  

REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for schizophrenia, paranoid type, with a rating of 10 percent effective August 5, 2002.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with the claim for an earlier effective date for service connection, the Veteran raised the question of whether there was clear and unmistakable error in the 1978 rating action that had denied service connection for psychiatric disability.  That particular theory of entitlement does not appear to have been considered by the RO in the first instance.  It should be.  

In October 2011 and November 2011 correspondence, the Veteran indicated he was to be released from prison in February 2012.  His June 2012 substantive appeal, however, indicates his address to remain the prison in which he has long been confined.  Clarification as to whether the Veteran has been released from prison should be attempted, and if he has been released, a current examination should be scheduled.  

Under the circumstances described above, the case is REMANDED for the following:

1.  Adjudicate the issue of whether there was clear and unmistakable error in the April 1978 rating decision, which denied service connection for schizophrenic reaction, chronic undifferentiated type.  See representative's April 2014 correspondence for specific allegations of clear and unmistakable error.

2.  Attempt to ascertain if the Veteran remains incarcerated, and if he has been released, schedule him for a VA psychiatric examination to ascertain the current severity of his service-connected schizophrenia disability.  

3.  After undertaking any additional development as may become indicated, including securing copies of any outstanding records of treatment as may become identified, re-adjudicate the appeals.  If any benefit on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


